Citation Nr: 1232068	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for a respiratory disorder to include tuberculosis and asbestosis.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark New Jersey, which denied entitlement to service connection to hepatitis C, denied entitlement to service connection for asbestos exposure, and found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for tuberculosis.

The Board has characterized the claim for service connection for asbestos exposure and the claim for service connection for tuberculosis as entitlement to service connection for a respiratory disorder to include tuberculosis and asbestosis.  The Court as held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified at a personal hearing in March 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.  

The issue of entitlement to service connection for a respiratory disorder to include tuberculosis and asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed April 1982 decision, the Board determined that entitlement to service connection for tuberculosis was not warranted. 

2.  The evidence added to the record since the April 1982 Board decision includes evidence that is neither cumulative nor redundant and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for tuberculosis. 

3.  Resolving reasonable doubt in the Veteran's favor, his hepatitis C is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The April 1982 Board decision which denied entitlement to service connection for tuberculosis is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104 , 20.201, 20.1103 (2011). 

2.  The evidence added to the record since the April 1982 decision is new and material for the purpose of reopening the claim of service connection for tuberculosis.   38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Hepatitis C was incurred while on active duty.  38 U.S.C.A. §§ 105, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to reopen the claim of entitlement to service connection for tuberculosis and to grant entitlement to service connection for hepatitis C, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations-New and Material

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background and Analysis-New and Material

The Veteran was initially denied entitlement to service connection for tuberculosis in an October 1980 rating decision, seven months after his discharge from active service.  His claim was denied again in a May 1981 rating decision which was appealed to the Board.  In an April 1982 decision the Board denied entitlement to service connection for tuberculosis because tuberculosis was not diagnosed in service.  The Board acknowledged that tuberculosis was suspected during service, due to a positive skin test, but that chest x-rays did not demonstrate tuberculosis.  Additionally, he was not diagnosed with tuberculosis during his September 1980 VA examination.  The Veteran was notified of the Board decision and this decision became final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100. 

The evidence of record at the time of the April 1982 Board decision consisted of some of the Veteran's service treatment records, a September 1980 VA examination report, and a statement from the Veteran.

In September 1977, the Veteran was seen for a possible purified protein derivative conversion.  In December 1977, service medical records reflect that the Veteran denied fever, cough, dyspnea, arthralgias and malaise.  On examination his lungs were clear, and his chest x-ray was negative.  He was assessed with a possible lupus-type pleural inflammation and started on therapy.  In February 1978, the Veteran was hospitalized because an x-ray showed a cavitation of the lung, and he was placed in isolation because of the possibility of tuberculosis.  Tomograms of the lung revealed a mild infiltrate in the lower portion of the left upper lobe without evidence of cavitation or adenopathy.  A repeat chest x-ray taken four days later, showed that the infiltrate had completely resolved.  No antibiotics were prescribed during hospitalization; however, tuberculosis therapy was continued.  April 1978 and June 1979 chest x-rays were normal.

During the September 1980 VA examination the Veteran complained of difficulty with respiration and occasional chest pain.  On examination his lungs were clear to auscultation, and he had a negative chest x-ray.  The examiner noted the Veteran had a history of being a "tuberculosis converter," and of having a history of pneumonia in March 1978.

In February 1981, the Veteran indicated he was receiving treatment at the East Orange VA Medical Center (VAMC) in New Jersey for his "chest condition."  Some of these records are also in the file, but it is unclear if they were before the Board during the April 1982 decision.  The Board finds that these records were not before the Board in 1982 as they were added to the claims file after the Board decision and there is no date stamp indicating when the records were affiliated with the file.

In July 1981, the Veteran complained of chest pain and a cough and was given a provisional diagnosis of chest wall syndrome.  A September 1981 chest x-ray was normal.  In November 1981, the Veteran was being treated with a bronchodilator and referred to the pulmonary clinic.  In January 1983, the Veteran continued to complain of difficulty breathing

An April 2009 cardiac consultation noted the Veteran had saddle pulmonary embolus in 1991, status post tissue plasminogen activator.  A chest x-ray was unremarkable; the pulmonary vasculature was within normal limits.  

A May 2010 statement by private physician J.C.S. noted the Veteran's service treatment history for possible tuberculosis after traveling to Japan, the Philippines, Guam and Korea.  He indicated a current chest x-ray revealed an old granuloma indicating prior exposure to tuberculosis.  Dr. J.C.S. also indicated that the Veteran had been treated recently for an episode of blood in his sputum, which resolved with a course of antibiotics.  Dr. J.C.S. opined that the Veteran was exposed to tuberculosis in service.

In March 2011, the Veteran testified that in March 1976 he had a negative skin test for tuberculosis (a zero millimeter reading), but that in June 1977 he elicited a positive response with approximately 10 millimeters.   He testified that he had two years of medical school training, and that he felt that this 1977 test showed that he had been exposed to tuberculosis.  He stated that he was then started prophylactically on Isoniazid IMH, and he started to have chest pain and labored breathing at that time.  He reported being placed in an isolation ward for tuberculosis in 1978, where he experienced "a lot of aspirations and clearing of the lungs."  The Veteran testified that he was monitored for tuberculosis from 1981 onward by private physicians, and only returned to VA treatment in 2007.  He also testified that he currently experiences severe shortness of breath and exertional limitations.  He stated he was not able to walk more than 10 blocks without stopping and resting.  He also stated he has three to four bouts of congestion with sputum (containing blood) a year.

The Veteran's testimony, the VA treatment records from 1981, and the written statement of Dr. J.C.S. are new evidence, in that they were not previously of record during the April 1982 Board decision.

While much of the Veteran's March 2011 testimony reiterated his course of treatment in service, which are contained in his service treatment records, the Veteran also testified that he has continued to have chest pain and respiratory symptoms from 1978 to the present.  Additionally, the Veteran and Dr. J.C.S. have indicated the Veteran currently has respiratory symptoms, and an x-ray revealed an old granuloma.  As such, the Veteran's testimony and the written statement of Dr. J.C.S. are also material evidence, as they relate to unestablished facts, to include whether the Veteran was exposed to tuberculosis in service, and whether he currently has any residuals of his in-service exposure.  This evidence raises a reasonable possibility of substantiating the claim because it establishes that the Veteran has current respiratory complaints and treatment, and there is competent evidence of a longstanding history of respiratory problems and chest pain, that is, chronicity of symptomatology.  Thus, this evidence is new and material. 
 
In conclusion, the Board finds that the evidence received since the April 1982 rating decision is new and material, and the claim of service connection for tuberculosis is reopened. 

Laws and Regulations-Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a VA Fast Letter 04-13, June 29, 2004, VA noted that a rating decision had been issued based on a statement which was incorrectly ascribed to a VA physician.  The purported statement was to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  The Fast Letter then identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. 

The Fast Letter concludes that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C. 

Factual Background and Analysis-Service Connection

The Veteran seeks entitlement to service connection for hepatitis C.  He asserts that he contracted hepatitis C while in service from receiving jet injector inoculations.  He testified to seeing blood dripping down the arm of a soldier inoculated with the same jet injector as himself just prior to his own inoculation.  He also testified that he was possibly exposed to blood during service through the sharing of razors while aboard ships for long periods of time.  He denied risky sexual behavior, blood transfusions, intravenous drug use, intranasal drug use, tattoos, or other surgery.  He indicated he had a tragus excised during service, and indicated that was the only medical procedure he underwent prior to 1992.

During his January 1976 entrance examination the Veteran indicated he was treated for hepatitis in 1972.  Although difficult to read, the examiner appears to note that the Veteran had no sequelae from his 1972 hepatitis.  During treatment for pneumonia in February 1978, the Veteran reported an episodes of hepatitis during childhood.  Only part of the Veteran's separation examination is available in the claims file, but while the Veteran indicated he was a tuberculosis converter, and again indicated he had a history of hepatitis, he reported being in good health.

In a written statement from June 2009, the Veteran stated that he was treated for hepatitis A in 1972 subsequent to eating raw clams.

In 2002, the Veteran was diagnosed with hepatitis C of the 1a variant.  A December 2003 ultrasound of the Veteran's abdomen revealed that his liver was in the upper limits of normal in size, with possible fatty infiltration.  

During treatment in September 2005, the Veteran reported exposure to hepatitis C "30 years ago."

In February 2008, private physician J.C.S. provided a letter stating that the Veteran's medical history was negative for the risk factors for hepatitis C (which he listed as: surgery, blood transfusions, tattoos, body piercing and unprotected sex).  He noted the Veteran served from 1976 to 1980, and that the veteran population has a higher incidence of the disease than the general population.  He noted the Veteran reported receiving immunization injections through the use of air guns during service, and Dr. J.C.S. opined that the Veteran contracted hepatitis C from these injections.  He also noted that the onset of antibody and disease state or incubation period is typically 15 years or more.  He concluded the Veteran's hepatitis C was directly related to his military service.

In September 2008, the Veteran was afforded a VA examination; his electronic medical records were reviewed, but his claims file was unavailable at the time of the examination.  The Veteran denied intravenous drug use, blood transfusions, prior surgeries, tattoo placement, dialysis or sexual promiscuity.  After blood testing he was diagnosed with hepatitis C.  In January 2009, the examiner re-reviewed the Veteran's electronic medical records and provided a negative nexus opinion between the Veteran's hepatitis C and his in-service inoculations.  The examiner noted the Veteran denied any obvious risk factors for hepatitis C, but also noted that there was "scant evidence that hepatitis C can be transmitted via air gun injections or multidose vials.  It is less likely as not that the hepatitis C was acquired via this mode of transmission."

In July 2009, private physician B.B. provided a statement that the etiology of the Veteran's hepatitis C was unclear.  She noted that he was inoculated with jet injectors in service, and had a minor surgical procedure in a naval doctor's office in California during service.  She noted that he had no other specific risk factors for hepatitis C, and that there is a higher population of hepatitis C infection in the veteran population.  She found that based upon his medical history, it was possible his time in the U.S. Navy was his risk factor for acquisition of the disease.

In March 2011, the Veteran testified at a Board hearing that he was not an intravenous drug user, nor an intra-nasal drug user.  He reflected on any possible risk factors he may have had in life and noted that he was inoculated with an injector gun in service, had a tragus excised in service, and possibly shared razors with others aboard ship during service.  He denied blood transfusions, and he stated he was in a monogamous relationship or married from service onward, so he did not have any risky sexual activities.  He felt that his highest risk of infection remained the inoculation guns, as there was a lack of sterilization technique.  The Veteran's representative pointed out that the July 2008 examiner's negative nexus opinion was inadequate because he did not provide any explanation as to the other positive opinions of record.  She also pointed out that hepatic C was not defined as a disease until 1989, and so could not have been diagnosed while the Veteran was in service.

While the available service treatment records indicated a history of hepatitis in 1972, there was no blood testing in 1976 to indicate whether the Veteran suffered from hepatitis C at that time.  As the Veteran's statement that he contracted hepatitis A from "bad" clams in 1972 is plausible, the Board finds his statement credible.  Additionally, hepatitis C was noted as nonA-nonB hepatitis prior to 1989, and finds that the Veteran was sound upon entrance into service (regarding hepatitis C).

The Board sought a Veterans Health Administration (VHA) nexus opinion based on a review of the claims file.  In July 2012, a VA infectious disease physician provided a positive nexus opinion regarding the Veteran's claim that he contracted hepatitis C in service.  The VA infectious disease physician noted that there were limited studies based upon the transmission of disease through jet injectors, but that some animal studies had shown the possibility of transmission of infectious diseases (not hepatitis C) from animal to animal.  She noted that the usual risk factors for the contraction of hepatitis C had been excluded, and that the Veteran reported two possible modes of contraction in service-air gun injections (noted to be "biologically plausible") and sharing razors (noted to have an odds ratio of 2:1).  The VA infectious disease physician stated "Thus given the positive medical evidence in support of the Veteran's claim and considering the entire evidence of record...it is at least as likely as not the Veteran contracted hepatitis C during service."  The VA infectious disease physician provided a list of references she cited in her opinion and rationale.

The Board notes that the Veteran has stated he shared razors and underwent a tragus removal in service.  The Veteran and other lay persons are competent to describe first-hand events and to report observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board also finds the Veteran's statements to be credible as the statements have been consistent.   

Dr. J.C.S., the Veteran's private physician, has also indicated that the Veteran most likely contracted hepatitis C via jet injection inoculations in service.  VA Fast Letter 04-13 notes that contraction of hepatitis C via inoculations was "biologically plausible."  Finally, as noted, the July 2012 VHA opinion found that it was at least as likely as not that the Veteran contracted hepatitis C in service, from either air gun injections, tagus surgical removal, or sharing razors.  

The Board finds that the evidence is in equipoise as to whether the Veteran's hepatitis C is related to his period of service.  There is competent evidence both for and against the claim on appeal.  Affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for hepatitis C is warranted, and the appeal is granted to that extent.  



ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for tuberculosis is granted.

Entitlement to service connection for hepatitis C is granted.


REMAND

In accordance with VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran has not been provided a VA examination in regards to his claim for service connection for a respiratory disorder to include asbestosis and tuberculosis.  A general medical VA examination in September 1980 addressed his original tuberculosis claim but additional examination has not been performed for the pending claim.  

Evidence in the claims file shows that the Veteran was treated for tuberculosis and pneumonia in service.  A May 2010 statement by private physician J.C.S. noted the Veteran's service treatment history for possible tuberculosis after traveling to Japan, the Philippines, Guam and Korea.  He indicated a current chest x-ray revealed an old granuloma indicating prior exposure to tuberculosis.  Dr. J.C.S. also indicated that the Veteran had been treated recently for an episode of blood in his sputum, which resolved with a course of antibiotics.  Dr. J.C.S. opined that the Veteran was exposed to tuberculosis in service.

Thus, the Board finds that an examination is needed to obtain a medical opinion as to whether the Veteran has a disability or disease of the respiratory system to include tuberculosis and asbestosis that is due to or related to injury, disease, or other event of service.  38 U.S.C.A. § 5103A(d). 

Prior to the examination, the AMC should contact the Veteran and request that he provide Consent to Release Information regarding any private treatment he has received for his respiratory symptoms since 1980, to include any treatment records from Dr. J.C.S, and the Veteran's "primary physician."

While the claims file contains some service treatment records, it is unclear if this is a complete collection of service treatment records as the Veteran's discharge examination is not on file.  ON remand, the AMC should attempt to obtain any service treatment records not currently contained in the claims file through official sources.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records from official sources.

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for any respiratory symptoms since 1980, specifically to include treatment records from Dr. J.C.S. and his "primary care" physician.  After securing the necessary authorizations for release of this information, obtain copies of all treatment records referred to by the Veteran, not already of record.  All outstanding VA treatment records should be associated with the Veteran's claims file.

3.  The Veteran should be afforded a VA respiratory examination to determine the nature and etiology of any current respiratory disorder, to include residuals from tuberculosis, pneumonia, or exposure to asbestos.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

All indicated tests should be performed.  A chest x-ray examination should be performed.  The examiner should specifically identify all respiratory conditions found and specifically indicate whether there is evidence of a current diagnosis of tuberculosis and asbestosis.    

The examiner should furnish an opinion as to whether it is at least as likely as not that any diagnosed respiratory disorder is related to any incident of service.  The examiner is requested to specifically comment on the Veteran's in-service indication of a positive tuberculosis test, his diagnosis of pneumonia, the possible cavitation in his 1978 chest x-ray, and the May 2010 statement by Dr. J.C.S. that the Veteran had tuberculosis in service.  The examiner should furnish an opinion as to whether it is at least as likely as not that the Veteran had tuberculosis in service, and if so, whether the Veteran has any current residuals of tuberculosis.

The rationale for all opinions expressed should be set forth.  



4.  After completing all indicated development, the RO/AMC should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


